By the Court

Lumpkin, J.,
delivering the opinion.
The first objection taken in this case is, that the Court erred in permitting the answers of Saphemy Rucker to be read to the first cross-interrogatory; the answer of Nancy Alexander to the fifth and seventh cross-interrogatories, and the answer of Jeremiah Smith to the cross-interrogatories, on the ground that the cross.-interrogatories specified were not fully answered. The objection was not to the reading of the interrogatories, because the several cross-questions were not answered fully, but to the reading of the answers to the cross-interrogatories specified, because they were not fully answered. In other words, the propounders objected to the reading of the answers of the witness to their own questions, because they were not fully answered. This is a novel objection.- But admit that the objection was to the reading of the whole interrogatories because the cross-questions were not fully answered, we see nothing in the cross-questions which would have availed the propounder, however favorably answered.
The questions asked were immaterial; and the answers, if given, would have been equally so. They inquired of the witnesses their opinion of the testamentary capacity of the testator, and that is not disputed.
2d. The next objection is, as to the sayings of Mrs. Jackson, made before and at the time of the making of the will, to show the undue influence which she exerted over the mind of the testator. This Court has held the declarations and admissions competent.
3d. As to the conduct of Hr. Ridley, who, during the *338trial, made use of some expressions in the hearing of one of the jurors, I have this to say: It was consented by the parties that the jury should separate for dinner, and the saying of Dr. Ridley, casually heard by the juror, were not intended for him, nor was the witness aware of the juryman’s presence. The juryman testified that they had no influence on his mind, and what is more, the Doctor came into Court and stated his inadvertence, and apologized for it; and the cause was suffered to proceed without objection.
4. So much for the skirmishing in the case. We come to the main proof. Was there sufficient evidence of fraud and undue influence to justify the jury in pronouncing against the will? A' great body of evidence has been produced on one side, and on the other. I will state briefly the law principles that govern this case. Presumption is always in favor of mental capacity to make a will. Hodge vs. Fisher, 1 Peters Rep., 163. A party may make use of argument and persuasion to procure a will to be made in his own favor. Miller vs. Miller, 3 Serg. and Barber, 219. Extreme old age does not of itself disqualify from making a will. Vamalst vs. Hunter, 5 John. Ch. Rep., 158. There is yet another ground, which, though it comes short of actual force, nor so easy to be proven, yet if it should be made out, would certainly destroy the will; that is, if dominion is acquired by any person over a mind of sufficient sanity as to general purposes, and of sufficient soundness and discretion as to regulate his affairs in general, yet if such dominion and influence were acquired over him as to prevent the exercise of such discretion, it would be inconsistent with the idea of a disposing mind, and perhaps, adds Ch. J. Eyre, the most probable instance of such a dominion being acquired, is that of an artful woman having taken possession of a man, and having subdued him to her purpose. Mountain vs. Barnes, 1 Cox, 353.
The testator began life poor. At the time of his unfortunate marriage with Miss Moye he was happy in the society of his children by his first wife. He was seventy-five years old. Some of his children were upwards of fifty. They *339had literally worn themselves out in incessant toil. Their father’s will was law. They knew no other.
He encouraged them in their daily task, early and late, wet and dry, in winter’s cold and summer’s heat, with the exhortation: “ hurrah, my boys, the property you are working for shall be yours; make money while you are young, and when you are old you’ll not have to work.” They were raised in utter ignorance. Some of them could write their names mechanically, others could not even do that. He met with Martha Moye. She came of a broken down family, whose father’s property was sold by the law for debt. She was young and handsome, of blooming seventeen. They were wedded. His bony and bent and decrepid form was not the attraction. He possessed more shining qualities. He had, in the language of the testimony, “good land, good property, and a good house, and every other luxury which was usual in the country.” And, I will add, a Strong Box, rendered somewhat famous in the criminal history of the State, where was hoarded, in solid coin, the hard earnings of himself and boys. And now, the whole scene changes. In a few months an accident occurred, a fall from a horse, which had well nigh proved fatal. A will had to be written, lest the fruits of this meretricious match should be lost. “Mrs. Jackson,” says one of the witnesses, “ would honey the old man up ever so much and evince great concern about his situation, in his presence, rubbing her face in his and taking on a great deal; but would laugh and seem unconcerned behind his back;” and Mrs.Moye, the mother-in-law, always a dangerous confederate in such cases, pursued a similar course. “ Said he ought to be fed on pound-cake, and could eat nothing else.” Mrs. Jackson abused the boys very much for sending him home in an ox-cart; “ said they treated him worse than a dog.” The old man said he “ was hurt at the lower plantation, and not where the boys were.” She looked scornfully at the boys—would pay them no attention nor stay where they were. She would shed tears and manifest sympathy for the old man when about him, but when not in his presence was gay and laughing.
*340Dr. Ridley was sent for to write a will, and lest every other artifice should fail, a deception must be practised. “ Martha would come around him, go to the window and appear to be sick; she would heave and spit.” But notwithstanding these manifestations of pregnancy, no child' was born till fourteen months afterwards. Protracted gestation of course, occasioned no doubt by the extreme old age of the father. But let us introduce Dr. Charles S. Ridley upon the stage. The old man at first determined not to make a will. Row was the time for Martha'to drop the turtle dove and assume the dictator. “ I am pregnant, and you promised to make such a will as I would dictate,” is the delicate appeal of the young and artless creature. “Yes,” chimed in the mother-i'n-law, “Mr. Jackson made this promise, but she did not believe he would keep his word.” Dr. Ridley remarked to Mr. Jackson that he was about to make a will not compatible with justice nor with what he had previously said. “ What will you do with Billy and Anderson?” Pie wanted to know if he would give them something. “ Martha says that Billy is a snake in the grass, and not such a friend as he pretends to be.” “Yes,” she replied, “he is a snake in the grass.” “As to Anderson,” the old man observed,' “poor fellow, I have nothing against him, he is unable to take care of himself.” Anderson was an imbecile, and cut off by his father from any portion of an estate worth from $50,000 00 to $60 000 00 with $5 00. Can a mother forget her sucking child, and her mind be free and sane? Can a father, unless enslaved, manacled, “ old, weak, feeble,” to use his own language to one of the witnesses, “ wishing to purchase his peace for the residue of his life at any sacrifice,” disinherit an idiot son, and cast him penniless upon the charity of the world, unless under the influence of fraud or undue influence? Upon this single piece of testimony I would apnul aud set aside this will—any will—every will. And thus the drama opened. Mrs. Jackson would not rest satisfied until she had prevailed on the testator to abandon his children and home and neighbors, under the apprehension that he was endangering his life to remain in Jones *341county, and to remove to a poor place in Munroe county, and settle in a half a mile of her mother, who was surrounded by her kin. And now let us glance at the closing scene of the tragedy. He had made two wills and three codicils. Was he satisfied with them? He tells Dr. Stallings that he wants him to let it be known that they were not his wills. But, remonstrates Stallings, “ the Moyes don’t like me, I do not like to interfere.” “Damn them, they don’t like me either,” was his emphatic reply.
Hardy tried to rouse him from his stupefaction : “ Well, John, you have the reins in your own hands, why don’t you take the management of your own business?” He said, “I have got into the devil’s den and into the hands of other people, to be disposed of as they please. My health is such that I don’t help myself. I desire to die and get out of the way.” And die he did, as a fool dieth. Talk to me of men of strong will like John Jackson! Sampson was powerless in the arms of Delilah, and how often do you see the warrior, the statesman, yield to the influence of their parasites!
Let the judgment be affirmed.